DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/22 has been entered.
Examiner acknowledged that claims 1-3 and 17-20 are amended.  Currently, claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, filed 02/23/22, with respect to claim(s) 1, 18 and 20 have been considered but are moot in the new ground of rejection in view of newly found prior art Hillis (US 9475422).
Regarding Claims 1, 18 and 20, applicant argues that Wickramasinghe is silent regarding, among other things, identification including facial recognition.  This argument is not persuasive.
Newly found prior art Hillis teaches identification including facial recognition by a vehicle.  Thus, Hillis teaches the limitation above.  According, the rejection of claims 1, 18 and 20 over Wickramasinghe is maintained.
Claims 2-17 and 19 are similarly rejected as they depend on the respective rejected claims above.
Claim Objections
1 is objected to because of the following informalities:  
Claim 1 ln8, “a vehicle” should be --the vehicle-- to reference the same limitation in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “lighting devices selectively operably turn on/off and dim/brighten.”  It is not clear how applicant selectively turn Off and dim/brighten the lighting devices at the same time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe (US 2019/0054852) in view of Hillis (US 9475422).
Regarding Claim 1, Wickramasinghe teaches an illumination system (Fig. 1: 10) adapted for a vehicle (Fig. 1: 12), comprising: at least one lighting device (Fig. 1: 20, 22) comprising at least one lighting element ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least one controller (Fig. 1: 14) that operably activates predetermined exterior lighting ([0076] “LCM 16 controls the LEDs 58 of the right side light 26 to sequentially illuminate the spatially-distinct regions 68, 70, 72, in order from the first region 68 to the third region 72”; Fig. 6: 58 illuminate regions 68-72) in coordination (Fig. 5: 64) with predetermined sensor signals ([0076] “the vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12”) operably identifying where at least one individual (Fig. 1: 12; [0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”), object and/or signal is located in a vicinity outside of a vehicle. 
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors.  However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe does not teach said identification including facial recognition.
Fig. 2: identification using sensors 210) including facial recognition (col11 ln67 “detecting a face of the external observer”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with facial recognition as taught by Hillis in order to produce attention grabbing effect using light manipulation on the ground (col 11 ln60-65) since a user is in the vicinity of the vehicle allowing the user to understand the intended course of action taken by the vehicle (claim 1).

Regarding Claim 2, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein the plurality of detectors include at least one sensor operable to detect at least one individual in predetermined proximity to the vehicle ([0042] “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone”) and/or a predetermined preset signal emitted from an electronic device of the at least one individual, said at least one controller (Fig. 1: 14) and said at least one sensor ([0042] “for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors”) driving the at least one lighting element to direct light in predetermined proximity to the at least one individual (Fig. 5: user travelling along path 64) or the signal.

Regarding Claim 3, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein a plurality of lighting devices are used and provide a follow-me feature (Figs. 6-8: regions 68-82 are illuminated; [0043] “the system is configured to track the movement of the vehicle user between the vehicle and a location remote from the vehicle and to illuminate a distinct path on the ground followed by the user between the vehicle and the remote location”) that follows the at least one individual or Fig. 5: 64; [0009] “distinct illuminated path projected on the ground corresponds substantially to an actual path traversed (e.g. the path walked) by the user between the vehicle and the remote location”).

Regarding Claim 5, the combination of Wickramasinghe and Hillis teach illumination system of claim 1, wherein the at least one lighting device (Hillis Fig. 7: 706) provides predetermined illumination (Hillis Fig. 7: lighting projection) to communicate ride-hailing and ride-sharing availability or other messaging (Hillis Fig. 7: turn arrow 702) to pedestrians (Hillis Fig. 7: person crossing the street) or a person who electronically requested ride-sharing.

Regarding Claim 6, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein the plurality of detectors are selected from the group consisting of sensors, radar, lidar, camera ([0089] “detected by way of a vehicle camera or any other suitable detections means”), ultrasonic, capacitive seat sensor, non-contact obstacle/people detection devices, optical, infrared, magnetic, switches, capacitive, wired sensor device apparatus wireless sensor device that senses pedestrians, mobile device communication (Fig. 1: 38), blue tooth low energy compatible, near field communication compatible and any combinations thereof.

Regarding Claim 7, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein the at least one light element is integrated with onboard or offboard light-emitting diode drivers ([0068] “Each LED 58 is controllable as an independent light source by the LCM 16”; it is obvious that a plurality of drivers are required to drive the LEDs 58 independently).

Regarding Claim 8, the combination of Wickramasinghe and Hillis teach the illumination system with all the limitations as claimed in claim 1 except the at least one light element is operably controlled in about 1 to over a thousand individual lighting zones.  However, [0068] teaches “each LEDs 58 is controllable as an independent light source by the LCM 16” and Figs. 7-12 illustrates different illumination paths.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to create a plurality of different lighting zones since the more plurality of lighting zones will be able to provide lighting to the user in any situation as the user walks from the vehicle to the front door or to a parking meter [0004].

Regarding Claim 9, the combination of Wickramasinghe and Hillis teach the illumination system of claim 8, wherein the lighting zones (Fig. 8: 57) are operably controlled through matrix drivers onboard or near light elements that are light-emitting diodes ([0068] “LEDs 58 are arranged in columns that are spaced apart in a horizontal direction along an x-axis, and in rows that are spaced apart in a vertical direction along a y-axis”).

Regarding Claim 10, the combination of Wickramasinghe and Hillis teach the illumination system of claim 8, further comprising a predetermined electrical architecture that is digital, including via a digital signal ([0041] “A look-up table and/or algorithms correlating the respective zones with the associated light sources may be stored in the memory device”; it is well known that data is transmitted digitally) and power enabled by a wired connection (Fig. 1: 16 wired to lighting devices 20, 22, 28, 30) to control a predetermined number of zones (Fig. 8: 80, 82).

Regarding Claim 11, the combination of Wickramasinghe and Hillis teach illumination system of claim 1, wherein the at least one lighting device uses wireless connectivity (Wickramasinghe [0065] “In response to the determined location of the remote device 38, the ECU 14 commands the LCM 16 to control various aspects of the light sources, including controlling which light source to illuminate”) operably in communication (Wickramasinghe [0063] “remote device 38 to be pin-pointed, by way of analysis of the Wi-Fi signals transmitted from the remote device 38”) with the plurality of detectors (Wickramasinghe Fig. 2; 32, 34, 36).

Regarding Claim 13, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein the at least one light element is selected from the group consisting of individual light-emitting diodes (LED), micro LEDs, mini LEDs, organic LEDs and any combination thereof ([0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 14, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein the at least one light element is single zone or multiple zones (Fig. 6: 57).

Regarding Claim 15, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein the at least one lighting device includes a plurality of LEDs that are the same or different colors ([0019] “matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”).

Regarding Claim 16, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, further including a controller to activate ground lighting in coordination with Fig. 5: 64).

Regarding Claim 17, the combination of Wickramasinghe and Hillis teach the illumination system of claim 1, wherein a distance the individual is to the vehicle is from about 5 feet or less for the at least one lighting device to turn on (Fig. 6). 

Regarding Claim 18, Wickramasinghe teaches an illumination system (Fig. 1: 10) adapted for a vehicle (Fig. 1: 12), comprising: a plurality of lighting devices (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”); at least one controller (Fig. 1: 14) to activate predetermined lighting ([0076] “LCM 16 controls the LEDs 58 of the right side light 26 to sequentially illuminate the spatially-distinct regions 68, 70, 72, in order from the first region 68 to the third region 72”; Fig. 6: 58 illuminate regions 68-72) in coordination (Fig. 5: 64) with predetermined sensor signals ([0076] “the vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12”) operably identifying where at least one object is located in vicinity of the vehicle or Application No. 16/878,790Page 4where at least one individual is standing, sitting or walking in vicinity ([0007] “projection of a distinct illuminated path on the ground assists the user when navigating the terrain in the vicinity of a vehicle”) of the vehicle, wherein the plurality of lighting devices selectively operably turn on/off (Figs. 6-8: regions 68-82 sequentially turns on as user walk along path 64) relative to the at least one individual's predetermined vicinity ([0076] “vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12, an illuminated region 66 enlarges to encompass the extending actual path 64 travelled by the user”) to the vehicle or predetermined signal location proximate to each respective of the plurality of lighting devices.
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of detectors; lighting devices selectively operably turn on/off and dim/brighten. However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors”; [0087] “the LCM 16 can be configured to adjust the brightness of each light source, thereby controlling the light intensity of the illuminated region 66. For example, the LCM may control the LEDs 58 corresponding to spatially-distinct regions 57 further from the vehicle to be brighter than those LEDs 58 corresponding to spatially-distinct regions 57 close to the vehicle 12, effectively creating a gradient of brightness along the y-axis of the LED matrix 60, 62, 84, 86…so that the user does not experience a dimming of the illuminated region 66 as they travel further from the vehicle 12.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a vehicle to see their way to a front door or to a parking meter [0004] as well as dimmed spatially distinct regions furthest from the vehicle to avoid dazzling the user [0084].  Therefore, the subject claimed would have been obvious in view of Wickramasinghe.
Wickramasinghe does not teach identification including facial recognition.
Hillis is in the field of vehicle lighting (abstract) and teaches said identification (Fig. 2: identification using sensors 210) including facial recognition (col11 ln67 “detecting a face of the external observer”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with facial recognition as taught by Hillis in order to produce attention grabbing effect using light manipulation on the ground (col 11 ln60-65) since a user is in the vicinity of the vehicle allowing the user to understand the intended course of action taken by the vehicle (claim 1).

Regarding Claim 19, the combination of Wickramasinghe and Hillis teach the illumination system of claim 18, wherein the plurality of detectors are regional sensors that sense and track the location (Figs. 7-8: 64; Figs. 10-12: 64) of the at least one individual or a pre-programmed signal of at least one smart device.

Regarding Claim 20, Wickramasinghe teaches an illumination system adapted for a vehicle (Fig. 1: 10), comprising: adapted to operably detect and track a person ([0076] “vehicle lighting system 10 tracks the user's movement along the side of the vehicle 12, an illuminated region 66 enlarges to encompass the extending actual path 64 travelled by the user”; Fig. 7: user traveling along path 64), object or signal; a plurality of lighting sources (Fig. 1: 20, 22) comprising a plurality of lighting elements ([0067] “each head light 20, 22 being divided into 64 separate LEDs 58”) operably controlled in a plurality of individual lighting zones (Figs. 6-8: 57); wherein the plurality of individual lighting zones are operably controlled through matrix drivers onboard or a predetermined distance near the plurality of lighting elements ([0019] “present invention may be implemented using matrix light units, such as headlights, reverse lights, or side lights comprising a matrix of LEDs”; [0068] “LEDs 58 are arranged in columns that are spaced apart in a horizontal direction along an x-axis, and in rows that are spaced apart in a vertical direction along a y-axis”; it’s obvious that a matrix driver is needed to drive such lighting units).
Wickramasinghe does not explicitly teach in Fig. 1 a plurality of sensors. However, [0042] teaches “the system may comprise a plurality of sensors associated with the respective zones.  The sensors may be configured to detect the presence of the user in its associated zone…The sensors may be any suitable sensors, for example proximity sensors, thermal sensors, movement sensors, optical sensors etc., or a combination of different sensors.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Wickramasinghe in order to utilize sensors for detecting a person’s proximity to the vehicle since lighting generated would assist a user exiting a 
Wickramasinghe does not teach identification of said person includes facial recognition ability; and wherein at least one of said lighting sources is adapted to be located at a roof line of said vehicle and operably providing at least predetermined ground surface illumination.
Hillis is in the field of vehicle lighting (abstract) and teaches identification (Fig. 2: identification using sensors 210) of said person (Fig. 7: person in the road) includes facial recognition ability (col11 ln67 “detecting a face of the external observer”); and wherein at least one of said lighting sources (Fig. 7: 706) is adapted to be located at a roof line (Fig. 7: 706 on the roof of 700) of said vehicle and operably providing at least predetermined ground surface illumination (Fig. 7: 702).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with facial recognition as taught by Hillis in order to produce attention grabbing effect using light manipulation on the ground (col 11 ln60-65) since a user is in the vicinity of the vehicle allowing the user to understand the intended course of action taken by the vehicle (claim 1).

 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe, Hillis as applied to claim 1 in view of Salter (US 2019/0315267).
Regarding Claim 4, Wickramasinghe and Hillis teach the illumination system of claim 1, wherein the at least one lighting device provides a visual safety indicator to a ground surface (abstract “a distinct illuminated path on the ground”; Fig. 5: 64) 
Wickramasinghe and Hillis do not teach visual safety indication communicates a vehicle door is open.
Fig. 3: 62, 64) communicates a vehicle door is open (Fig. 3: 46).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe and Hillis with visual safety indication as taught by Salter in order to provide visual lighting proximate the vehicle since this provides additional safety and/or visibility to the vehicle in conjunction with opening and closing of a door [Salter 0038].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickramasinghe as applied to claim 1 in view of Spero (US 2012/0206050).
Regarding Claim 12, Wickramasinghe teaches the illumination system with all the limitations as claimed in claim 1 except the at least one light devices use wireless power, solar or energy harvesting, with a battery or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
Spero is in the field of illumination and teaches the at least one light devices use wireless power, solar (Fig. 9: 171) or energy harvesting, with a battery ([0179] “solar cell 171 and batteries”) or capacitor to enable no-wire connectivity operably in communication with the plurality of detectors.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Wickramasinghe with battery power as taught by Spero in order to provide power to lighting devices without requiring wiring all over the place [0287] since the light device can be place anywhere in the vehicle (Figs. 15-16).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844